[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DECISION
This civil action is an appeal from a fee determination by an adjudicatory officer of the Department of Human Services. The officer denied the plaintiff's application for a fee under the Equal Access to Justice Act (G.L. 1956 (1988 Reenactment) §§42-92-1, et seq.), because she was represented without charge.
The decision is reversed. Krikorian v. Rhode IslandDepartment of Human Services, 606 A.2d 671 (R.I. 1992). The defendant is ordered to pay a fee to the plaintiff forthwith in the amount of $118.75 under provisions of § 42-92-6.
The agency was substantially justified in refusing to pay the fee in the light of an earlier decision of this Court which was then pending appeal in the Supreme Court, and was decided withKrikorian, supra. No counsel fees will be awarded for this appeal.
The plaintiff will present a form of judgment for entry on notice to the defendant.